EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 02 February 2022, a proposed amendment in condition for allowance was discussed with Logan Christenson, Applicants’ representative, in a telephone interview.  Authorization for this examiner’s amendment was given by email from Mr. Christenson on 08 February 2022.

The application has been amended as follows: 
        Claims 4-7, 18-20 and 22-25 have been amended: 
        Claims 2, 8, 10-17 and 21 have been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 27 December 2021.
The claims are amended as indicated in the attached Appendix.





DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 2, 8, 10-17 and 21 have been canceled.  Claim(s) 1, 4-7, 18-20 and 22-25 have been amended.  Claim(s) 1, 4-7, 18-20 and 22-25 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species of hydrogen sulfide releasing polymer and species of thiol-group containing reaction partner, as set forth in the Office action mailed on 27 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 March 2020 is partially withdrawn.  Claims 4-6, 19, 20 and 25, directed to species of hydrogen sulfide releasing polymer and thiol-group containing reaction partner are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8, 10-16 and 21, directed to methods of using the hydrogen sulfide releasing polymer remain withdrawn from consideration.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 27 December 2021, with respect to the rejection of claims 1, 7, 18, 22, 23 and 24 under 35 U.S.C. § 112(a), for written description, has been fully considered and is persuasive because the claim has been amended to recite the substructure limitations of previously presented claim 2 and “diallyl disulfide or diallyl trisulfide structures derived from garlic”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 27 December 2021, with respect to the rejection of claim 2 under 35 U.S.C. § 112(b), for indefiniteness, has been fully considered and is persuasive because the claim has been cancelled. The rejection is hereby withdrawn.

Applicant’s amendment and arguments, filed 27 December 2021, with respect to the rejection of claims 1, 7, 18, 23 and 24 under 35 U.S.C. § 103 as being unpatentable over Chen et al. in view of Smith et al.; the rejection of claims 2 and 22 under 35 U.S.C. § 103 as being unpatentable over Chen et al., Smith et al. and Long; the rejection of claims 2 and 22 under 35 U.S.C. § 103 as being unpatentable over Chen et al., Smith et al. and Long and Feng et al.; has been fully considered and is persuasive.
Applicant contends one of ordinary skill in the art would not have combined Chen and Smith in the manner set forth in the Office Action. First Applicant notes polyamines of Chen is in a list of 13 different polymer classes, where thioamide may be part of the polymer backbone (e.g. as a polythioamide) or as a 
Furthermore, Applicant argues the “polyamine” of Chen is different than Smith. In Smith, spermine is described as an example of a polyamine. Applicant correctly notes spermine is not a macromolecule like the polymers of Chen et al. 
In view of these differences, one having ordinary skill in the art would not have had any reason to combine the teachings of Smith with Chen. There is no reason, therefore, to have modified the polymer backbone of Chen et al. with a polysaccharide to give a hydrogen sulfide releasing polymer comprising a polysaccharide backbone as presently claimed. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn. 

Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance
Claims 1, 4-7, 18-20 and 22-25 (renumbered 1-12) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623